Citation Nr: 1718660	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for thoracolumbar spine condition (claimed as back pain).

4.  Entitlement to service connection for residuals of pneumonia.

5.  Entitlement to service connection for chronic bronchitis.

6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

7.  Entitlement to service connection for lung cancer.

8.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 13 years, including verified periods from June 1980 to June 1983, and from November 1986 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for the claimed disabilities.  

The Veteran testified at a videoconference hearing before the undersigned in November 2016, and a transcript of that hearing is of record.

The issues of service connection for a thoracolumbar spine condition, residuals of pneumonia, chronic bronchitis, COPD, lung cancer, and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of tinnitus, and the evidence is in equipoise on whether it is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to the claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").




Law and Regulations
	
Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, diseases of the nervous system, including tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
	
Service Connection for Tinnitus

The Veteran contends that his tinnitus started when he returned from active duty in Japan in 1981.  He indicated that in Japan, he was a range officer; he taught people how to fire shotguns and 45s.  The Veteran stated that he heard a constant ringing, like a buzzing, in his ears and sometime did not hear certain things.  

The Board concludes that, in resolving all reasonable doubt in favor of the Veteran,  the Veteran's tinnitus is due to or related to service.  

The Board first finds that the Veteran is competent to describe being exposed to loud noises, such as those caused by weapons and explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible because they have been consistent and are confirmed by the circumstances of his service.  The Veteran's DD Form 214 shows that he had approximately three years worth of foreign sea service, and was awarded a Sea Service deployment Ribbon.  He also earned a Rifle Sharpshooter Badge and Pistol Marksman Badge.  For these reasons, the in-service injury of acoustic trauma to both ears is established.

In this case, most of the Veteran's service treatment records (STRs) are unfortunately unavailable.  The Board notes that the RO made a PIES request for the Veteran's STRs in June 2010.  The response indicated that all available STRs were mailed, which included only the Veteran's October 1973 service enlistment examination and report of medical history.  The Veteran was notified of this response in October 2010.  The RO memorialized its attempts to obtain the STRs in a May 2011 Formal Finding on the Unavailability of Service Medical Records.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

There is no medical evidence showing complaints of tinnitus within one year from service separation in October 1988, and the Veteran has not identified or submitted any medical evidence showing a diagnosis of tinnitus within one year from service separation.  Therefore, service connection for tinnitus on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Veteran has, however, consistently stated that he has been suffering symptoms of tinnitus since active service.  See the April 2010 application for benefits; November 2016 Board hearing transcript.  The Veteran is competent to testify as to symptoms such as hearing a ringing in his ears.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements are found to be credible as they have been relatively consistent and are confirmed by the circumstances of his service, as discussed above. 

The Veteran had two VA audiological examinations.  In December 2010, the Veteran reported that buzzing began in his ears while in the military, and he was also hit on the head with a baseball bat in 1979.  The examiner indicated that he could not opine on the etiology of the Veteran's tinnitus because there was no claims file provided to review.  In a January 2012 examination, the Veteran reported a gradual onset during service, becoming more persistent approximately ten years ago.  The examiner concluded that the tinnitus was less likely than not caused by or a result of military noise exposure, noting that the limited STRs were silent for complaints of tinnitus.  However, the examiner also noted that tinnitus was known clinically to be related to noise exposure, it was possible that the Veteran's tinnitus was caused by military noise.

The Board finds that due to the Veteran's testimony as to the continuity of his tinnitus since separation from service, and its heightened duty due to the unavailability of STRs, application of the "benefit of the doubt" rule is warranted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit of the doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive lay evidence that the Veteran's current tinnitus is etiologically related to service, and the medical evidence is not contradictory.  

As such, in resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.
	

ORDER

Service connection for tinnitus is granted.


REMAND

A review of the record reflects that further development is warranted.  The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014).

The Veteran contends that in the late 1970s during active service he fell nearly 30 feet from a forklift while stationed at El Toro.  The accident caused his back problems, head injury, and headaches.  It also caused a fractured rib, which healed incorrectly and led to a later discovery of a malignant growth on his lungs.  The Veteran also contends that he was diagnosed with pneumonia in 1982 while in service, and was treated at Balboa hospital.  He asserts that he has current diagnoses of bronchitis and COPD, which are due to the prior pneumonia.  The Veteran states that in addition to El Toro and Balboa base hospitals, he was treated at a clinic at the base in Atsugi, Japan.  In addition, he has been treated since separation from service at Kaiser Permanente for his back and lungs, and also saw a Dr. Tanaka in 1988 or 1989.  See the April 2010 application for benefits; November 2016 Board hearing transcript.

As noted above, most of the Veteran's STRs are unavailable.  VA therefore has a heightened obligation to assist the Veteran in the development of his claim, explain findings conclusions, and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  See also 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(a).  However, there is no indication that attempts have been made to specifically associate El Toro, Balboa, or Atsugi base hospital records with the claims file.  Additionally, although the claims file contains records from Kaiser Permanente related to respiratory treatments, there are no records regarding low back treatment, and there are no records from Dr. Tanaka.  As such, attempts should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any relevant treatment, to include records from Kaiser Permanent regarding treatment for a low back condition, and records from Dr. Tanaka.  The letter should also invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

2.  Request copies of any inpatient treatment records showing treatment of the Veteran.  Requests should specifically include hospital records from (a) Marine Corps Air Station El Toro, from 1977 to 1979; (b) Naval Medical Center San Diego ("Balboa Hospital"), from 1981 to 1982 and 1984; and (c) the base hospital or clinic in or near Atsugi, Japan, from 1980 to 1981.  All attempts to procure such records should be documented in the claims file.  If the records are found to be unavailable, this should be specifically noted in the claims file. 

 If, after continued efforts to obtain the records, it is determined that it is reasonably certain that the records do not exist or further efforts to obtain the records would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  After completing all indicated development, and any additional development deemed necessary, to include scheduling the Veteran for relevant VA examinations, readjudicate the claims.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.
.	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


